—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Bucaria, J.), dated December 18, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiffs claim that the infant plaintiff was injured when she jumped from a lifeguard stand owned by the defendant, and part of her left ring finger was severed when it caught on a nail protruding from the stand.
There is no basis to disturb the award of summary judgment to the defendant on the ground that it did not have actual or constructive notice of the alleged defective condition, and that it did not create that condition (see, Bykofsky v Waldbaum’s Supermarkets, 210 AD2d 280).
The plaintiffs’ remaining contention is without merit. Bracken, J. P., Thompson, Sullivan and Krausman, JJ., concur.